Citation Nr: 0636495	
Decision Date: 11/24/06    Archive Date: 12/06/06

DOCKET NO.  05-03 202	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial compensable evaluation for acne 
keloidalis nuchae.

2.  Entitlement to an initial evaluation in excess of 10 
percent for scar, status post perianal fistulotomy.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from August 1974 to 
September 1975 and from March 1978 to March 2004.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decision prepared 
by the Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO, in pertinent part, awarded service connection 
for acne keloidalis nuchae with a noncompensable evaluation 
and a scar, status post perianal fistulotomy with a 10 
percent evaluation, both effective in April 2004.

The same decision also denied service connection for a 
bilateral knee condition and awarded service connection for 
tinea pedis with onychomoycosis.  The veteran disagreed with 
the denial of service connection for his knees and the 
noncompensable rating assigned for his tinea pedis effective 
April 2004.  These issues were included in the January 2005 
statement of the case (SOC); however, the veteran limited his 
substantive appeal only to the issues listed on the cover 
page.  Thus, the knee and tinea pedis claims are no longer in 
appellate status.  38 C.F.R. § 20.200. 


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The veteran's acne keloidalis nuchae is manifested by 
razor bumps on the back of the neck and thinning of hair 
growth in an area measuring 9 cm by 4 cm.   

3.  The veteran's scar, status post perianal fistulotomy has 
been productive of no more than a superficial scar exhibiting 
pain on physical examination.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
acne keloidalis nuchae have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.20, 4.118, 
Diagnostic Code 7806 (2006).  

3.  The criteria for an initial evaluation in excess of 10 
percent disabling for scar, status post perianal fistulotomy 
have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.20, 4.118, Diagnostic Code 7804 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In a February 2004 letter, the RO provided VCAA compliant 
notice to the veteran regarding what information and evidence 
was needed to substantiate the original service connection 
claims.  The veteran first raised his claim of entitlement to 
higher ratings for his acne keloidalis nuchae and perianal 
scar by his August 2004 Notice of Disagreement.  

In a March 2006 letter, the veteran was notified how 
disability ratings are assigned and the types of evidence 
necessary to establish such, as well as what information and 
evidence that must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or submit any further 
evidence that concerns the level of his disability.  In an 
April 2006 response, the veteran indicated that he had no 
other information or evidence to give VA to substantiate his 
claims and asked that they be decided as soon as possible.  
Additional notice was provided in a July 2006 letter. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and a VA examination 
report.  The veteran failed to appear for a VA examination 
scheduled in May 2006. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He specifically identified the 
evaluation level he was seeking, and therefore had actual 
knowledge of the criteria to establish increased ratings for 
his claimed conditions.  Moreover, he indicated that he had 
no further evidence to submit.  Thus, there is no indication 
that there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Moreover, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claims for an increased rating, any question as to 
appropriate effective dates to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions, service medical 
records, and VA examination report.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.
(If not an appeal with an initial grant, delete the 
highlighted portion).


I.  Acne Keloidalis Nuchae

The veteran argues that his acne keloidalis is more severe 
than is contemplated by the currently assigned noncompensable 
rating.  Specifically, he has asserted that his 
symptomatology, to include razor bumps on the back of his 
neck which cause a stinging sensation and areas of decreased 
hair warrants a higher initial evaluation.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Historically, in a June 2004 rating decision, service 
connection was awarded for acne keloidalis nuchae.  A 
noncompensable rating was assigned from April 1, 2004, the 
day following the veteran's separation from service.  

The veteran's acne keloidalis nuchae is currently rated by 
analogy under Diagnostic Code 7806.  38 C.F.R. § 4.118.  
Under this code dermatitis or eczema is assigned a 
noncompensable rating for less than 5 percent of the entire 
body or less than 5 percent of the exposed areas affected and 
no more than topical therapy required during the past 12-
month period.  Id.  A 10 percent rating is assigned for at 
least 5 percent, but less than 20 percent, of the entire body 
or of exposed areas affected or intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  Id.  

A 30 percent evaluation is warranted when 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas are 
affected; or systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  Id.   In order to warrant the next 
higher rating of 60 percent, there must be more than 40 
percent of the entire or exposed areas affected; or there 
must be constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12 month period.  Id.

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that currently assigned noncompensable evaluation 
for acne keloidalis nuchae is appropriate.   

In this regard, service medical records show that razor bumps 
and pseudo folliculitis barbae were noted upon examination in 
July 1979.  In November 1988, the veteran had bumps on the 
back of his neck.  He was advised to discontinue shaving and 
cutting short hairs.  The veteran was treated in April 1990 
for acne keloidalis.  The veteran endorsed symptoms of 
itchiness and pain.  There were 3-5 smooth hemispheric 
papules.  In April 1993, there were multiple small papules at 
the back of his neck.  He was diagnosed with acne keloidalis.  
In September 2003, the veteran again complained of razor 
bumps on the back of his neck.  In November 2003, the veteran 
had dryness and itchiness.  Shampoo was noted to irritate the 
affected area.  In December 2003, the examiner noted that the 
hair no longer was growing in the affected area.  There were 
6 to 7 pustules on the back of his neck.  There was no 
erythema, induration, or scaling.  The veteran was diagnosed 
with pseudo folliculitis barbae.  

Upon VA examination in February 2004, the veteran complained 
of razor bumps 
on the back of his neck which caused a stinging sensation.  
He also indicated that these areas had decreased hair.  
Physical examination showed an area measuring 
9 centimeters by 4 centimeters with razor bumps and areas of 
thinning hair growth.  The veteran was diagnosed with acne 
keloidalis nuchae.  There is no indication the veteran has 
sought any post-service treatment.  In May 2006 the veteran 
was scheduled for another VA examination to further evaluate 
this condition, but he did not report for the examination.  
Nor has he requested that the examination be rescheduled.

Without resorting to speculation, the Board cannot conclude 
that the area described by the examiner represents an 
affected area of at least 5 percent of the entire body or 
exposed area, and the veteran did not report for the 
examination which could have provided this information.  
Further, there is no evidence that the veteran required 
systemic therapy to treat the condition in the last 12 
months.  Thus, an increased rating is not warranted for any 
period during the course of the appeal.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7806.

The Board has also considered rating the veteran's acne 
keloidalis nuchae under disfigurement of the head, face or 
neck or acne.  However, the disability is not manifested by 
scarring or deep acne, and the area involved does not exceed 
an area of six square inches (39 square cm).  Thus, a 
compensable rating under Diagnostic Code 7800 or 7828 is not 
warranted.  Further, the facts of record do not reveal any 
other diagnostic code which would avail the veteran of a 
higher disability rating.  38 C.F.R. § 4.118.

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's acne 
keloidalis nuchae and its effects on the veteran's earning 
capacity and ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.41.  However, there is no basis for assignment of an 
evaluation other than that noted above, to include "staged" 
ratings.  See Fenderson, 12 Vet. App. at 126. 

The Board finds no evidence that the veteran's acne 
keloidalis nuchae presented such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  The condition is not shown to have 
resulted in marked interference with employment or to have 
resulted in frequent hospitalization.  Thus, the Board 
concludes that referral of this case for consideration of an 
extraschedular rating is not warranted.  See Floyd v. Brown, 
8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996).

II. Scar, Status Post Perianal Fistulotomy

The veteran argues that his scar, status post perianal 
fistulotomy is more severe than is contemplated by the 
currently assigned 10 percent rating.  Specifically, he has 
asserted that his symptomatology, to include sensitivity to 
pressure and pain in the gluteal region warrants a higher 
initial evaluation.  Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claim and the appeal will be denied.  Gilbert, 1 Vet. 
App. at 54.

The veteran's scar, status post perianal fistulotomy is 
currently rated under diagnostic code 7804.  38 C.F.R. 
§ 4.118.  Under this code, a 10 percent rating is assigned 
for superficial scars that are painful on examination.  Id.

In this regard, service medical records show the veteran had 
a left perianal abscess incised and drained in December 1987.  
The veteran subsequently developed a fistula tract and had a 
fistulotomy in 1988.  The anal fistula recurred in 1989.  In 
1990, the veteran continued to treat with sitz baths and in 
November 1990, the veteran had surgery for an anterior 
sphincteric anal fistula.  In 1992, the veteran was again 
diagnosed with a recurring anal fistula.  In November 1992, 
the veteran underwent a Seton placement.  There was some pain 
and pressure noted with drainage.  In the beginning of 1993, 
the veteran's fistula was healed.  Thereafter, the fistula 
recurred.  The tissue was found to be hypertrophic 
granulation.  There was no bright red blood per rectum or 
bowel changes.  The anal fistulotomy was noted on the October 
2003 report of medical examination.  The veteran reported 
pain in the affected area.

Upon VA examination in February 2004, the veteran complained 
of sensitivity to pressure and pain in the gluteal region.  
Physical examination showed a scar with an irregular surface 
measuring about 7 centimeters by 5 centimeters.  The area was 
tender to palpation.  There is no indication the veteran has 
sought treatment subsequent to his discharge from service, 
and the veteran did not report for the May 2006 VA 
examination. 

The 10 percent rating assigned for the painful scarring is 
the maximum assignable under Diagnostic Code 7804.  The Board 
has also considered rating the veteran's condition under a 
different Diagnostic Code, but finds none that may be 
assigned on the facts of record or which would avail the 
veteran of a higher disability rating.  Specifically, there 
is no indication of record that the veteran's scar exceeds 12 
square inches (77 sq. centimeters), is deep or causes limited 
motion, causes or limitation of function of the affected 
part, or is unstable.  38 C.F.R. § 4.118, Diagnostic Codes 
7801, 7802, 7803, 7805.

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's scar, 
status post perianal fistulotomy and its effects on the 
veteran's earning capacity and ordinary activity.  See 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  However, there is no 
basis for assignment of an evaluation other than that noted 
above, to include "staged" ratings.  See Fenderson, 12 Vet. 
App. at 126. 

The evidence also does not reflect that application of the 
regular schedular standards is rendered impracticable.  There 
is no evidence of marked interference with employment or 
current hospitalizations.  Hence, referral of this case for 
consideration of an extraschedular rating is not warranted.  
See Bagwell, supra; Floyd, supra; Shipwash, supra.

In reaching all of the conclusions above the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claims, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to an initial compensable evaluation for acne 
keloidalis nuchae is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for scar, status post perianal fistulotomy is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


